Citation Nr: 0103490	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-04 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
associated with private hospital treatment from March 3, 1997 
to March 6, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Bay Pines, 
Florida Medical Center (MC) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1. The veteran is service-connected for schizophrenic 
reaction, rated as 100 percent 
     disabling.  His disability is considered total and 
permanent for VA purposes.  

2. The veteran presented at C. B. Medical Center, a private 
hospital on March 2, 1997, with complaints of abdominal 
pain and fever.  The presumed diagnosis was 
diverticulitis.  Admission was recommended but the veteran 
refused due to personal reasons.

3. The veteran returned to the private hospital's emergency 
room the following evening, on March 3, 1997, with same 
complaint; he was admitted through the emergency room with 
an admitting diagnosis of acute abdominal pain, probable 
diverticulitis.  

4. Payment or reimbursement of the costs of the private 
hospital care provided from March 3, 1997 to March 6, 1997 
was not authorized prior to the receipt of that treatment.

5. The veteran did not have an emergent condition at the time 
of his admission on March 3, 1997, to the private 
hospital.

6. VA medical services were feasibly available for treatment 
of the veteran in the interim period between his release 
from the hospital on March 2, 1997 and his admission on 
March 3, 1997.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from March 3, 1997 to March 6, 1997 
have not been met and upon this basis, the veteran has not 
submitted a claim upon which relief may be granted. 38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.120, 17.130 
(2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a claim for payment or 
reimbursement for unauthorized medical expenses incurred 
during private hospitalization from March 3, 1997 to March 6, 
1997.  The Board finds that the facts relevant to the issue 
on appeal have been properly developed and that the statutory 
obligation of VA to assist in the development of the claim 
has been satisfied.  It is noted that during the pendency of 
this appeal, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law 
rewrites the 38 U.S.C. §§ 5100-5107 "duty to assist" 
provisions, to eliminate the well-grounded claim requirement, 
and requires the Secretary to provide additional assistance 
in developing all facts pertinent to a claim for benefits 
under title 38 of the United States Code.  Although the 
originating agency did not readjudicate the appellant's claim 
subsequent to this amendment, all reasonable efforts to 
assist the veteran in obtaining supportive evidence have been 
made, and the Board finds he is not prejudiced by appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  38 
U.S.C.A. § 1703 (West 1991).  There are, however, regulatory 
criteria that permit VA to assume financial responsibility 
for medical expenses incurred by veterans at private medical 
facilities under certain circumstances.  Thus, for example, 
VA reimbursement for private medical expenses may, subject to 
other requirements, be granted if prior authorization for the 
medical treatment in question is obtained from VA.  38 C.F.R. 
§ 17.54 (2000).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (2000).

In this case, the veteran does not allege and the evidence 
does not show that the treatment and services provided on the 
claimed dates involved prior VA authorization.  See 38 C.F.R. 
§ 17.54.  

Therefore, the matter on appeal must be determined in light 
of the requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  See 
38 C.F.R. § 17.120.  The Board notes that entitlement to 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA requires that all three 
elements for eligibility must be met.

The private hospital records from C. B. Medical Center 
indicate that the veteran first presented on March 2, 1997, 
at approximately 9:00 a.m., with complaint of abdominal pain 
which had gradually worsened since 2:00 a.m.  He was advised 
that admission to the hospital would be "wise" for possible 
diagnosis of diverticulitis, but he declined as he did not 
want to be admitted to the hospital "at this time".  It was 
later noted that he also stated he had business to attend to 
the next day.  The veteran was warned of possible 
complications of diverticulitis and also of the "masking 
effect" of pain medications.  He was further instructed to 
return if his pain persisted or worsening occurred.  

Hospital records from his admission at C. B. Medical Center, 
from March 3 to March 6, 1997, indicate that the veteran 
returned the following evening at approximately 9:00 p.m.  He 
claimed that he had presented in the emergency room the 
previous day when the pain became too severe to undergo the 
trip to Bay Pines, where he had originally planned to go.  He 
had declined admission then as he had "some important 
business he had to complete the following day".  His 
symptomatology had flared during the day to the point that he 
returned for reevaluation as he did not feel stable enough to 
make the trip to Bay Pine VAMC for his care.  Physical 
examination at admission showed lower abdominal distress on 
the right.  Vital signs were relatively normal.  He had a 
temperature of 100.5, which was later attributed to a 
respiratory infection.  He was admitted and started on 
intravenous Cefotan.  He also received Pepcid, Reglaan, and 
analgesia and his findings and complaints rapidly receded.  
The workup was continued but nothing significant was found.  
On March 4th and 5th, he continued to improve, and on March 6, 
1997, he was considered symptom-free.  He was discharged on 
March 6, 1997.  The final diagnosis was suspected 
diverticulitis, resolved.  There was no finding or medical 
opinion in these records to suggest that the veteran's health 
or life was ever in any imminent danger.  

A VAMC note dated March 4, 1997, indicated that the private 
hospital, C. B. Medical Center, contacted Bay Pine VAMC on 
March 4, 1997 that the veteran had been admitted the previous 
day with a tentative diagnosis of acute abdominal pain, 
probable diverticulitis.  It was further noted that on March 
5, 1997, the Chief Medical Officer (CMO) of Bay Pines VAMC 
made phone contact with the veteran's private treating 
physician who indicated that the veteran had refused 
admission On March 2nd but returned the evening of March 3, 
1997, requesting admission.  When seen by the doctor on March 
4, 1997, the veteran's symptoms were markedly improved and as 
of the morning of March 5th, he was symptom-free.  The VA 
Chief Medical Officer then advised the private physician that 
he was currently unable to assess if the hospitalization was 
emergent or not; furthermore he was certainly unable to 
assess why VA facilities were not utilized; therefore, he 
could not authorize reimbursement.  

The veteran subsequently submitted his claim for payment or 
reimbursement of medical expenses associated with his private 
hospitalization from March 3, 1997 to March 6, 1997.  The 
claim was denied.

The veteran's claim was medically reviewed in May 1998 and 
the denial continued.  On medical review, it was determined 
that the distance to the nearest VA medical facility was 25 
miles from the veteran's residence to the Bay Pines VAMC 
which was open during the time period in question.  It was 
further noted that the veteran signed out "AMA" from the 
emergency room of the private hospital on March 2, 1997, and 
then presented again, hours later, in the evening of March 3, 
1997, for admission.  Therefore, it was determined that the 
veteran could have utilized the facilities at the VAMC, Bay 
Pines, Florida.  

Initially, the Board notes that the veteran has been 
determined to have a total and permanent disability; however, 
the remaining two requirements for payment or reimbursement 
of unauthorized private hospitalization must still be met. 

In the instant case, the Board finds no medical evidence that 
the medical treatment in question was provided in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  At admission, the veteran's 
vital signs were essentially normal, he was alert and 
oriented, and described as "comfortable" on examination.  
His only complaint was abdominal pain which reportedly 
quickly resolved with medications following admission.  

Furthermore, in the instant case, it is clear that treatment 
at a VA facility was certainly possible, feasibly available, 
and an attempt to use such VA facility during the time period 
between his visit to the emergency room on March 2, 1997, and 
his return visit in the evening of March 3, 1997 would have 
been reasonable, sound, and wise.  See 38 C.F.R. 17.120(c).  
Rather, it seems clear that a conscious choice was made to 
seek private medical treatment if not on March 2, 1997, then 
clearly on March 3, 1997, when the veteran returned to the 
private hospital and requested admission, rather then to seek 
treatment at Bay Pines VAMC.  There is evidence of record 
that the veteran did not seek treatment at Bay Pines VAMC 
because of personal reasons - not medical reasons.  The 
veteran had indicated to medical personnel at the private 
hospital that he had "business" to attend to on March 3, 
1997.  The veteran and his wife have also stated that the VA 
medical facility was inconvenient due to the fact that the 
veteran's spouse had to work during the day and they were 
also responsible for the care of a grandchild.  In light of 
these statements the Board finds the veteran's explanation 
that he did not seek treatment at Bay Pines VAMC because he 
was sleeping most of March 2, 1997 and all of March 3, 1997, 
due to his pain medication to be less than credible.  

Thus, the Board concludes that the treatment provided at the 
private hospital was not for a medical emergency and 
treatment at a VA facility was feasibly available.

The weight of the evidence shows that the criteria for 
payment of unauthorized medical expenses have not been met.  
As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for payment or reimbursement for 
unauthorized medical expenses resulting from private 
hospitalization from March 3, 1997 to March 6, 1997 must be 
denied. 


ORDER

Payment or reimbursement of medical expenses associated with 
private hospital treatment from March 3, 1997 to March 6, 
1997 is denied.





		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



